Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is dated September 13,
2005 and made effective as of September 1, 2005 by and between Gemstar-TV Guide
International, Inc. (the “Company”) and Stephen H. Kay (“Employee”).

 

WHEREAS, the Company and Employee entered into an Employment Agreement dated as
of December 24, 2002 (the “Employment Agreement”); and

 

WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement in accordance with the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and of other good and valuable consideration,
the receipt, sufficiency and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Section I of the Employment Agreement is hereby deleted in its entirety and
replaced as follows:

 

“The Company hereby employs Employee and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth from
September 1, 2005 (the “Effective Date”) through August 31, 2007 (the “Term”).
If the Company desires to extend or renew the Term, the Company shall so notify
Employee not less than ninety (90) days prior to its expiration, in order to
permit Employee and the Company to enter into good-faith negotiations relating
to such extension or renewal.”

 

2. Section II-A of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Employee shall serve during the course of his employment as Executive Vice
President and General Counsel, being primarily responsible for (i) supervision
and management of the Company’s in-house legal department and (ii) selection and
supervision of outside counsel. In such capacity the Employee shall perform the
functions assigned and have the authority delegated to him, consistent with his
position and the terms of this Agreement, by the Company from time to time.”

 

3. Sections II-C and II-D of the Employment Agreement each are hereby deleted in
their entirety and each are replaced with the following:

 

“[This Section is intentionally omitted.]”



--------------------------------------------------------------------------------

4. The first sentence of Section III-A of the Employment Agreement is hereby
deleted and replaced with the following:

 

“The Company will pay to Employee a base salary at the annual rate of $660,000
from September 1, 2005 through August 31, 2006.”

 

5. Section III-B of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Annual Bonus. Employee shall be paid an annual bonus (the “Bonus”) at the
Company’s sole discretion based upon such factors or criteria as the Company
determines in its sole discretion which may include, but are not limited to, the
performance of the Company, the performance of the applicable business unit
and/or corporate segment and the Employee’s performance, with a target bonus of
forty percent (40%) of annualized base salary.”

 

6. Section III-H of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Car Allowance. The Company shall provide Employee with a car allowance of eight
hundred dollars ($800.00) per month to be used for the purchase, lease and
maintenance of an appropriate automobile for his use during the Term.”

 

7. Section IV-D-2 of the Employment Agreement is hereby deleted in its entirety
and replaced as follows:

 

“Cause. If Employee’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee other than for
the timely payment of Accrued Obligations. If it is subsequently determined that
the Company did not have Cause for termination under Section IV-B, then the
Company’s decision to terminate shall be deemed instead to have been a
determination by the Company that Employee’s services are no longer needed or
desired under Section IV-D-3 and the amounts payable thereunder shall be the
only amounts Employee may receive.”

 

8. Section IV-D-3 of the Employment Agreement is hereby deleted in its entirety
and replaced as follows:

 

“Other than Cause or Death or Disability. If the Company determines that it no
longer needs or desires the services of Employee during the Term for other than
Cause or Employee’s death or Disability, Employee’s employment shall be subject
to, and the Company shall have no further obligations to Employee except as
provided in, the Contract Payout Status

 

2



--------------------------------------------------------------------------------

Policy attached hereto as Exhibit A. Furthermore, if the Company determines that
it no longer needs or desires the services of Employee during the Term under
this Section IV-D-3, or if Employee terminates his employment with the Company
for Good Reason, (i) the Options and any other options granted to Employee by
the Company prior to the Effective Date, to the extent outstanding and not
previously vested at the time of such termination, shall thereupon vest in full
and shall, subject to earlier termination pursuant to Section 4.2 of the Plan,
continue to be exercisable for a period of one (1) year after such termination;
and (ii) any other options granted on or after the Effective Date shall vest and
be exercisable in accordance with and subject to the terms of the controlling
stock option plan(s) and stock option agreement(s). Employee understands and
agrees that no additional or accelerated rights or vesting, and no extended
term(s) for exercise, with respect to options granted on or after the Effective
Date are being or will be conferred as a result of a determination by the
Company that it no longer needs or desires the services of Employee or of a
termination by Employee of his employment with the Company for Good Reason.”

 

9. Section IV-D-4 of the Employment Agreement is hereby deleted in its entirety
and replaced as follows:

 

“Termination By Employee With Good Reason”. Employee may terminate his
employment with the Company for Good Reason. For the purposes of this Agreement,
“Good Reason” shall mean any of the following: (i) the Company requires Employee
to relocate his principal office more than fifty (50) miles away from the
greater Los Angeles, CA metropolitan area without Employee’s consent; or
(ii) the Company substantially diminishes Employee’s duties or responsibilities
without Employee’s consent. Before terminating his employment with Good Reason,
Employee shall give the Company written notice of his intent to terminate for
Good Reason and the basis therefor, and the Company shall have thirty (30) days
to cure (the “Cure Period”). If the Company fails to cure the Good Reason within
the Cure Period, Employee may terminate his employment and this Agreement upon
an additional ten (10) days’ written notice. For all purposes under this
Agreement, any such termination by Employee with Good Reason shall be treated as
if a determination had been made by the Company that Employee’s services are no
longer needed or desired under Section IV-D-3 of this Agreement, and Employee
shall be entitled to the payments and benefits set forth in Section IV-D-3
above.”

 

3



--------------------------------------------------------------------------------

10. Section IV-D-5 of the Employment Agreement is hereby deleted in its entirety
and replaced as follows:

 

“Exclusive Remedy. Employee agrees that the payments contemplated by this
Agreement shall constitute the exclusive and sole remedy for any termination of
his employment and Employee covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment. In
consideration of the making of this Agreement, as well as of the other
consideration stated herein, Employee expressly agrees that any contract,
agreement or understanding between Employee and the Company and/or its
affiliates with respect to severance or termination pay, notice of severance or
termination, or pay in lieu of notice of severance or termination previously
extended to Employee, whether by way of contract, letter, or any termination or
severance policy, program, practice or arrangement, is hereby rescinded.”

 

11. Section VI of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“[This Section is omitted intentionally.]”

 

All other references to Section VI of the Employment Agreement, if any, are
hereby deleted in their entirety.

 

12. Section XIII-B is hereby deleted in its entirety and is replaced with the
following:

 

“This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include, and this
Agreement may be assigned by the Company without Employee’s prior written
consent, (i) to a successor entity resulting from a merger, consolidation or
other business combination involving the Company; (ii) to the transferee of all
or substantially all of the assets of the Company; or (iii) to an entity under
common control, controlled by or in control of the Company.”

 

13. Section XV of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company.”

 

4



--------------------------------------------------------------------------------

14. Section XX is hereby deleted in its entirety and replaced with the
following:

 

“All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Employee at his home
address on file with the Company. Either party may change the address at which
notice shall be given by written notice given in the above manner.”

 

15. A new Section XXII is hereby added to the Employment Agreement and reads as
follows:

 

“The Company shall have the right to use Employee’s name, biography and likeness
in connection with its business, including in advertising its products and
services, and may grant this right to others, but not for use as a direct
endorsement.”

 

16. Except as expressly modified hereby, the Employment Agreement shall remain
unchanged and in full force and effect.

 

17. The Employment Agreement, as amended hereby, shall apply to and bind, in the
case of Employee, him and his personal representatives, and in the case of both
the Company and Employee, and their respective successors and assigns.

 

18. The Employment Agreement, as amended hereby, shall be interpreted to give
effect to its fair meaning and shall be construed as though it was prepared by
both parties. The invalidity of any provision of this Amendment or the
Employment Agreement shall not affect the validity or any other provision of
this Amendment or the Employment Agreement. Section headings in this Amendment
and the Employment Agreement are for convenience only and shall not be used in
interpreting its provisions. The Employment Agreement, as amended hereby, shall
be interpreted in accordance with the laws of the State of California.

 

/s/ Stephen H. Kay

--------------------------------------------------------------------------------

Stephen H. Kay GEMSTAR-TV GUIDE INTERNATIONAL, INC. By:  

/s/ Richard Battista

--------------------------------------------------------------------------------

    Richard Battista     Chief Executive Officer

 

5



--------------------------------------------------------------------------------

Exhibit A

 

CONTRACT PAYOUT STATUS POLICY

 

The Company may determine that it no longer needs or desires the services of an
employee who is employed pursuant to a personal services agreement for a
specified term. Under such circumstances, the Company may place the employee on
“contract payout status.” An employee placed on “contract payout status” will
not be offered continued employment with the Company after expiration of the
employee’s personal services agreement. Any existing options to extend the term
of the personal services agreement will not be exercised.

 

An employee placed on contract payout status may choose to proceed under one of
the following two options:

 

Option #1 - Mitigation:

 

•   The employee does not need to report to work. Instead, the employee’s
primary job duty is to search for employment with another employer, work as an
independent contractor, and/or self-employment. Under this option, the employee
will be required to provide the Company, on a monthly basis, with a written
status report regarding the employee’s job search efforts in accordance with the
letter of instruction (substantially in the form attached hereto as Exhibit “1”)
which the Company will provide.

 

•   During the time the employee is searching for a new job, and provided that
the employee timely submits to the Company complete and accurate status reports
regarding his or her job search efforts, the employee will:

 

  •   Remain on the Company’s payroll as an active employee; and

  •   Continue to receive all applicable Company benefits.

 

•   Once the employee obtains a new job (whether on a full-time, part-time, or
independent contractor basis, or self-employment), the employee shall provide
the Company with documentation regarding his or her rate of pay, earnings and
benefits. The employee shall furnish to the Company such related documentation
as requested, such as copies of W-2 or Form 1099 statements for the remaining
period of the personal services agreement.

 

  •   The employee’s employment with the Company and all applicable Company
benefits will be terminated once the employee obtains a new job (whether on a
full-time, part-time, or independent contractor basis, or self-employment).

 

  •   If the new job the employee obtains does not pay a salary comparable to
what the employee earns with the Company, the Company will pay the employee the
difference between the employee’s new salary and his or her salary at the
Company for the remaining period of the personal services agreement (excluding
any options periods, which will not be exercised). However, regardless of
whether the new job pays a comparable salary, upon acceptance of the new job all
applicable Company benefits will be terminated.



--------------------------------------------------------------------------------

  •   Upon the employee’s termination from the Company, information regarding
benefits continuation (COBRA) will be sent to the employee.

 

Option #2 – Lump-Sum Payment/Settlement:

 

  •   The employee and the Company will negotiate a one-time lump-sum payment to
the employee, in exchange for which the employee shall execute a Separation
Agreement and General Release (“Release”), substantially in the form attached
hereto as Exhibit “2” which the Company shall prepare. The Release will include,
among others, provisions which terminate the personal services agreement, the
employee’s employment with the Company, and all applicable Company benefits.

 

  •   Upon the employee’s termination from the Company, information regarding
benefits continuation (COBRA) will be sent to the employee.

 

  •   The employee will not be required to furnish the Company with monthly
written status reports regarding the employee’s job search efforts. Further,
unless the Release specifies otherwise, if the employee accepts a new job within
a short period of time after receiving the lump-sum payment, the Company will
not seek an offset against the lump-sum payment.

 

  •   For the employee’s information, the lump-sum payment is generally
considered supplemental income and may be taxed at a higher percentage rate.

 

If the employee fails or refuses to choose one of the two options, the Company
will require the employee to proceed under “Option #1 - Mitigation.” If an
employee proceeding under Option #1 (whether by choice or otherwise) fails to
comply with the requirements outlined under Option #1 (e.g., furnishing the
Company with accurate and complete monthly written status reports), the Company
may suspend payroll payments to the employee until the employee complies. The
Company also reserves all other legal rights, including the right to terminate
the personal services agreement “for cause” in accordance with the terms of such
agreement.

 

2



--------------------------------------------------------------------------------

Exhibit “1”

 

Instructions re Status Reports

 

DATE

 

EMPLOYEE NAME

EMPLOYEE ADDRESS

EMPLOYEE ADDRESS

 

Dear Mr./Ms.                 :

 

Effective                 , you shall be relieved of your day to day duties as
(EMPLOYEE’S TITLE). As the Company is not currently taking the position that you
have breached your Employment Agreement or were terminated for cause, we will
retain you on the payroll through the expiration date of your Employment
Agreement, on the terms and conditions detailed in this letter. You will receive
regular paychecks (direct deposit is not available) contingent upon you
returning the complete mitigation verification form referenced (which the
Company will provide). The expiration date of your Employment Agreement excludes
any future option(s) to extend the term of your Employment Agreement, which the
Company hereby declines to exercise.

 

In order to remain on the payroll, you must provide the following information:

 

1. Monthly statements detailing completely and accurately your efforts to find
employment, including applications made, interviews held, offers made, your
response, and any other information concerning your efforts to find employment;
and

 

2. Monthly statements detailing completely and accurately all monies whatsoever
received by you from any source as a result of your working, whether full-time
or part-time, temporary or permanent or any other manner, or as a result of your
efforts in any trade or business.

 

For so long as you continue to provide this information and are acting
diligently in your efforts to mitigate your damages, you will continue to
receive payments at your final rate of pay, less any monies received from other
work or efforts in any trade or business, until the expiration date of your
Employment Agreement or until you obtain a new job, whichever is earlier. In the
event that you obtain a new job, you agree to notify the Vice President of Human
Resources of the Company within two (2) business days thereafter, and your
employment with the Company and all applicable Company benefits will then be
terminated, but the Company will pay you the difference, if any, between your
new salary and your salary at the Company for the remaining period of the term
of your Employment Agreement (excluding any options periods, which, as provided
above, the Company has declined to exercise.)

 

All monthly statements shall be sent to the Company so that such statements are
received within the first five (5) business days of any applicable month, and
statements shall be addressed to the following:



--------------------------------------------------------------------------------

Vice President, Human Resources Department

Gemstar-TV Guide International, Inc.

6922 Hollywood Blvd, 12th Floor

Los Angeles, California 90028-6117

 

Please feel free to contact me if you have any questions about this procedure.

 

Sincerely, GEMSTAR-TV GUIDE INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

Exhibit “2”

 

Separation Agreement and General Release

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into by and between                                         
                                         (“[LAST NAME OF EMPLOYEE]”), on the one
hand, and [NAME OF COMPANY], (the “Company”) on the other hand.

 

RECITALS:

 

A. The parties acknowledge and agree that [EMPLOYEE]’s employment will terminate
on [DATE] (the “Termination Date”), after which date [EMPLOYEE] shall perform no
further duties, functions or services on behalf of the Company.

 

B. [EMPLOYEE] and the Company want to settle fully and finally all potential
disputes or differences between them, including, but not limited to, all
potential disputes or differences which arise out of or relate to [EMPLOYEE]’s
employment or separation of employment with the Company.

 

NOW, THEREFORE, [EMPLOYEE] and the Company understand and agree as follows:

 

1. Payment by the Company.

 

The Company agrees that, within ten (10) business days of the effective date of
this Agreement as defined in paragraph 3 below, it will deliver a check payable
to [EMPLOYEE] in the amount of                                         
                                                              Dollars
($                .00), less all appropriate withholdings and deductions (this
amount shall be referred to herein as the “Payment”). [EMPLOYEE] acknowledges
that upon execution of this Agreement, the Payment described herein shall
constitute full and complete satisfaction of any and all amounts properly due
and owing to [EMPLOYEE] (including, but not limited to, all forms of payments
and/or compensation described in paragraph 2 below) as a result of [EMPLOYEE]’s
employment with the Company and/or the termination of that employment and that
in the absence of this Agreement, [EMPLOYEE] would not be entitled to the
Payment as specified in this paragraph 1 and the other consideration provided
under this Agreement.

 

2. No Other Payments or Monies Owed.

 

[EMPLOYEE] acknowledges, understands and agrees that [EMPLOYEE] has been or will
be compensated by the Company in full for all wages and other pay earned and
accrued by [EMPLOYEE] through the Termination Date and that, except for the
Payment described in paragraph 1 above, no other wages, bonuses, vacation pay,
or other payments or compensation of any kind whatsoever are owed to [EMPLOYEE]
or will be paid to [EMPLOYEE] by the Company. [EMPLOYEE] further acknowledges,
understands and agrees that except for the Payment described in paragraph 1
above, [EMPLOYEE] is not eligible to receive and will not receive any other
separation or severance pay from the Company in connection with [EMPLOYEE]’s
employment, the termination of [EMPLOYEE]’s employment or [EMPLOYEE]’s execution
of this Agreement.



--------------------------------------------------------------------------------

3. Effective Date of Agreement.

 

This Agreement shall become effective only upon: (i) receipt by the Company of
an executed copy of this Agreement; and (ii) the expiration of the revocation
period described in subparagraph (b) of paragraph 10 below.

 

4. Company Benefits.

 

Except as set forth below and as mandated by applicable law, all
Company-sponsored employee benefits provided to [EMPLOYEE] shall cease as of the
close of business on the Termination Date.

 

a. Health Benefits: [EMPLOYEE]’s eligibility to participate in the Company’s
group medical, dental and vision plans shall cease as of the last day of the
calendar month during which the Termination Date occurred. Thereafter,
[EMPLOYEE] will be eligible to continue participation in the Company’s group
health plans, in accordance with and subject to the conditions and limitations
of the federal Consolidated Omnibus Reconciliation Act of 1986 (“COBRA”).

 

b. 401(k) Plan: [EMPLOYEE] shall retain all vested benefits that [EMPLOYEE] has
accrued in the Company’s 401(k) Plan through the Termination Date. [EMPLOYEE]’s
rights with respect to any such vested benefits shall be exclusively governed by
the terms and provisions of the applicable 401(k) Plan documents, as they may be
amended from time to time, and interpreted by the plan’s administrators.
[EMPLOYEE] understands and agrees that no additional or accelerated rights or
vesting are being conferred as a result of the termination of [EMPLOYEE]’s
employment or [EMPLOYEE]’s execution of this Agreement. This Agreement does not,
and is not intended to, grant to [EMPLOYEE] any different or additional rights
in connection with [EMPLOYEE]’s participation in the 401(k) Plan. [EMPLOYEE]
expressly understands and agrees that the Company has not made and does not make
any representation of any kind or nature whatsoever regarding the past, current
or future value of [EMPLOYEE]’s benefits, if any, under the 401(k) Plan and
[EMPLOYEE] further understands and agrees that any claim arising on or before
the date on which [EMPLOYEE] executes this Agreement concerning the value of any
such benefits is hereby released and waived pursuant to paragraph 10(a) of this
Agreement.

 

c. Stock Options: In accordance with the Employment Agreement (as defined in
Section 20), (i) [EMPLOYEE] shall retain all unexercised stock options, if any,
that have been granted to [EMPLOYEE] and which vested on or before the
Termination Date, and (ii) except as otherwise provided in the Employment
Agreement, all such vested stock options shall continue to be exercisable for a
period of three (3) months after the Termination Date in accordance with and
subject to the terms of the controlling stock option plan(s) and stock option
agreement(s). This Agreement is not intended to and shall not amend the terms of
the controlling stock option plan(s) and/or stock option agreement(s).
[EMPLOYEE] expressly understands and agrees that the Company has not made and
does not make any representation of any kind or nature whatsoever regarding the
past, current or future value of any stock options that may have been granted to
[EMPLOYEE] under the stock option plan and [EMPLOYEE] further understands and
agrees that any claim arising on or before the date on which [EMPLOYEE] executes
this Agreement concerning the value of any such stock options is hereby released
and waived pursuant to paragraph 10(a) of this Agreement.



--------------------------------------------------------------------------------

5. Return of Company Property.

 

[EMPLOYEE] represents and agrees that [EMPLOYEE] has returned to the Company any
and all Company property in [EMPLOYEE]’s possession, custody or control, and/or
in the possession, custody or control of [EMPLOYEE]’s agents or representatives,
including all originals and all copies of files, records, documents, computer
disks, computer files, contact lists, and all of the Company’s equipment,
including telephones, pagers and computers.

 

6. Confidentiality.

 

[EMPLOYEE] acknowledges that in the course of [EMPLOYEE]’s employment with the
Company, [EMPLOYEE] had access to confidential and proprietary information
concerning the Company and its affiliates, its and their operations, future
plans and method of doing business, including, by way of example, but by no
means limited to, highly proprietary information about the Company’s and its
affiliates’ customers, product development, financial matters, marketing,
pricing, costs and compensation (hereinafter “Confidential Information” all of
which information [EMPLOYEE] understands and agrees would be extremely damaging
to the Company and its affiliates if disclosed to a competitor of the Company or
its affiliates or any other person or entity. As used herein, the term
“competitor” includes, but is not limited to, any person or entity engaged in a
business similar to that of the Company or any of its subsidiary or affiliated
companies. [EMPLOYEE] understands and agrees that such information has been
divulged to [EMPLOYEE] in confidence, and that, at all times, in addition to any
other duty or agreement of confidentiality and non-disclosure [EMPLOYEE] has to
the Company and/or its affiliates, [EMPLOYEE] will not disclose or communicate
Confidential Information or any other secret or confidential information to
anyone. [EMPLOYEE] further agrees to keep the terms and contents of this
Agreement completely confidential, except to consult with [EMPLOYEE]’s legal,
tax or other financial advisors or immediate family members, or as otherwise
required by law.

 

7. Assignment of Rights.

 

[EMPLOYEE] hereby assigns to the Company, to the extent not previously assigned
to the Company and/or its affiliates, all of [EMPLOYEE]’s rights, title and
interest in and to any and all inventions (and all proprietary rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by
[EMPLOYEE], either alone or jointly with others, during the period of
[EMPLOYEE]’s employment with the Company or its affiliates. [EMPLOYEE]
recognizes that this Agreement does not require assignment of any invention
demonstrated by [EMPLOYEE] to qualify fully for protection under Section 2870 of
the California Labor Code, the text of which is substantially set forth below:

 

2870. Employment agreements; assignment of rights

 

i. Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(b) result from any work performed by the employee for the employer.



--------------------------------------------------------------------------------

ii. To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

[EMPLOYEE] acknowledges that all original works of authorship which have been
and/or are made by [EMPLOYEE] (solely or jointly with others) within the scope
of [EMPLOYEE]’s employment and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101).

 

From time to time, as and when requested by the Company and/or its affiliates,
[EMPLOYEE] will execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as the Company and/or its affiliates may reasonably
deem necessary or desirable to effectuate or evidence the assignment(s)
contemplated by this paragraph 7, including, without limitation, executing and
delivering to the Company and/or its affiliates or its or their designee such
further assignments and other instruments, in each case as the Company and/or
its affiliates may reasonably request for such purpose.

 

8. Further Cooperation.

 

[EMPLOYEE] agrees to cooperate fully with the Company, if so requested, with
respect to any internal or external investigation or inquiry as well as any
issues, claims or litigation (whether or not currently pending) involving the
Company, or any other entity released herein, or any of those entities’
employees, including providing information and assistance and being reasonably
available for both pre-trial discovery and trial proceedings at no cost to the
Company other than that required under statute. [EMPLOYEE] further agrees to
participate in any such investigation, inquiry, proceedings or action and to
provide truthful and accurate testimony, documents, records and any other
information requested. In addition, [EMPLOYEE] agrees to meet with attorneys or
representatives of the Company, upon reasonable notice, in connection with any
such investigation, inquiry, proceedings or action.

 

9. No Lawsuits.

 

[EMPLOYEE] promises never to file a lawsuit, administrative complaint, or charge
of any kind with any court, governmental or administrative agency or arbitrator
against the Company or its officers, directors, agents or employees, asserting
any claims that are released in this Agreement. [EMPLOYEE] represents and agrees
that, prior to the effective date of this Agreement, [EMPLOYEE] has not filed or
pursued any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against the Company or its
officers, directors, agents or employees, asserting any claims that are released
in this Agreement.

 

10. Complete Release.

 

(a) In consideration of the mutual covenants and promises contained herein, and
subject to the consideration set forth above in Paragraph 1, [EMPLOYEE] hereby
knowingly and voluntarily releases, absolves and discharges the Company and, as
applicable, its officers, partners, attorneys, agents, officers, administrators,
directors, employees, parents, affiliates, subsidiaries, representatives, and/or
assigns and successors, past and present (collectively, the “Releasees”) from
all rights, claims, demands, obligations, damages, losses, causes of action and

 

 



--------------------------------------------------------------------------------

suits of all kinds and descriptions, legal and equitable, known and unknown,
that [EMPLOYEE] may have or ever have had against the Releasees from the
beginning of time to the date of execution of this Agreement, including, but not
limited to, any such rights, claims, demands, obligations, damages, losses,
causes of action and suits arising out of, but not limited to, any right of
[EMPLOYEE] or of any person arising under any law, statute, duty, contract,
covenant, or order, or any liability for any act of age discrimination or other
impermissible form of harassment or discrimination by the Company against
[EMPLOYEE] or any other person, as prohibited by any state or federal statute or
common law, including, but not limited to, Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e, the Americans With Disabilities Act, 42 U.S.C. §§ 12101
et seq., the Age Discrimination in Employment Act, 29 U.S.C. §§ 623 et seq., the
California Fair Employment and Housing Act, Cal. Gov’t Code §§ 12940 et seq.,
the California Workers’ Compensation Act, Cal. Lab. Code §§ 3600 et seq., the
Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., and the laws established by
the California Department of Labor Standards Enforcement, e.g., Cal. Lab. Code
§§ 200-272. This includes, but is not limited to, claims for employment
discrimination, wrongful termination, constructive termination, violation of
public policy, breach of any express or implied contract, breach of any implied
covenant, fraud, intentional or negligent misrepresentation, emotional distress,
or any other claims relating to [EMPLOYEE]’s relationship with the Company. The
matters that are the subject of the releases referred to in this Paragraph shall
be referred to collectively as the “Released Matters.”

 

(b) [EMPLOYEE] further understands and acknowledges that:

 

(1) This Agreement constitutes a voluntary waiver of any and all rights and
claims [EMPLOYEE] has against the Releasees as of the date of the execution of
this Agreement, including rights or claims arising under the Age Discrimination
in Employment Act;

 

(2) [EMPLOYEE] has waived rights or claims pursuant to this Agreement in
exchange for consideration, the value of which exceeds the payment or
remuneration to which [EMPLOYEE] was already entitled;

 

(3) [EMPLOYEE] is hereby advised that [EMPLOYEE] may consult with an attorney of
her choosing concerning this Agreement prior to executing it;

 

(4) [EMPLOYEE] has been afforded a period of at least 21 days to consider the
terms of this Agreement, and in the event [EMPLOYEE] should decide to execute
this Agreement in fewer than 21 days, [EMPLOYEE] has done so with the express
understanding that [EMPLOYEE] has been given and declined the opportunity to
consider this Agreement for a full 21 days; and

 

(5) [EMPLOYEE] may revoke this subparagraph 10(b) of the Agreement at any time
during the seven (7) days following the date of execution of this Agreement by
delivering a written notice to the General Counsel, Gemstar-TV Guide
International, Inc., 6922 Hollywood Blvd., 12th Floor, Los Angeles, California
90028, which notice must be delivered within seven (7) calendar days of Your
execution of this Agreement. This subparagraph 10(b) of the Agreement shall not
become effective or enforceable until such revocation period has expired.

 

11. Unknown Claims.

 

[EMPLOYEE] acknowledges that there is a risk that, subsequent to the execution
of this Agreement, [EMPLOYEE] will incur or suffer damage, loss or injury to
persons or property that is in some way caused by or connected with [EMPLOYEE]’s
employment or the

 

 



--------------------------------------------------------------------------------

resignation/termination therefrom, but that is unknown or unanticipated at the
time of the execution of this Agreement. Except with respect to any right to
indemnification to which [EMPLOYEE] may be entitled by contract, under the
Company’s Certificate of Incorporation and Bylaws, and/or by applicable law,
[EMPLOYEE] does hereby specifically assume such risk and agrees that this
Agreement and the releases contained herein shall and do apply to all unknown or
unanticipated results of any and all matters caused by or connected with
[EMPLOYEE]’s employment or the resignation/ termination therefrom, as well as
those currently known or anticipated. Accordingly, [EMPLOYEE] acknowledges that
[EMPLOYEE] has read the provisions of California Civil Code Section 1542, which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor”

 

and that, except as specifically provided above with respect to any right to
indemnification, [EMPLOYEE] expressly waives, relinquishes and forfeits all
rights and benefits accorded by the provisions of California Civil Code
Section 1542, and furthermore waives any rights that [EMPLOYEE] might have to
invoke said provisions now or in the future with respect to the Released
Matters.

 

12. Ownership of Claims.

 

[EMPLOYEE] represents and warrants that no portion of any of the Released
Matters and no portion of any recovery or settlement to which [EMPLOYEE] might
be entitled has been assigned or transferred to any other person, firm, entity
or corporation not a party to this Agreement, in any manner, including by way of
subrogation or operation of law or otherwise. If any claim, action, demand or
suit should be made or instituted against the Releasees or any of them because
of any such purported assignment, subrogation or transfer, [EMPLOYEE] agrees to
indemnify and hold harmless the Releasee(s) against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.

 

13. No Representations.

 

[EMPLOYEE] represents and agrees that no promises, statements or inducements
have been made to [EMPLOYEE] which caused [EMPLOYEE] to sign this Agreement
other than those expressly stated in this Agreement.

 

14. Goodwill and Reputation of the Company.

 

[EMPLOYEE] agrees that [EMPLOYEE] will refrain from taking actions or making
statements, written or oral, which disparage or defame the goodwill or
reputation of the Releasees or which could adversely affect the morale of other
employees of the Company.

 

15. Non-Admission of Discrimination or Wrongdoing.

 

This Agreement shall not in any way be construed as an admission that the
Company or any individual has any liability to or acted wrongfully in any way
with respect to [EMPLOYEE] or any other person. The Company specifically denies
that it has any liability to or that it has done any wrongful, harassing and/or
discriminatory acts against [EMPLOYEE] or any other person on the part of
itself, or its officers, employees and/or agents.

 

 



--------------------------------------------------------------------------------

16. Successors.

 

This Agreement shall be binding upon [EMPLOYEE] and upon [EMPLOYEE] heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and to its heirs, administrators,
representatives, executors, successors and assigns.

 

17. Arbitration.

 

(a) Any Dispute between [EMPLOYEE] and Company will be resolved exclusively and
finally by arbitration administered by the National Arbitration Forum (NAF) and
conducted under its rules, except as otherwise provided below. [EMPLOYEE] and
Company will agree on another arbitration forum if NAF ceases operations. Either
party desiring to arbitrate shall give written notice to the other party within
a reasonable period of time after the party becomes aware of the need for
arbitration. The term “Dispute”, for purposes of this provision, shall mean any
dispute, controversy, or claim arising out of or relating to (i) this Agreement,
its enforcement, interpretation, termination, applicability or validity thereof,
(ii) an alleged breach, default, or misrepresentation in connection with any of
its provisions, or (iii) [EMPLOYEE]’s employment, including, but not limited to,
any state or federal statutory claims. The arbitration shall be conducted before
a single arbitrator and will be limited solely to the Dispute between [EMPLOYEE]
and the Company. The arbitration, or any portion of it, shall not be
consolidated with any other arbitration and shall not be conducted on a
class-wide or class action basis. The arbitration shall be held in New York, New
York and shall be conducted in accordance with the NAF rules for the resolution
of Employment Disputes as the exclusive forum for the resolution of such
Dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. This arbitration agreement shall be enforceable
pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-14 et seq., and final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the Arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based. Any award or relief granted by the Arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. Except as specifically provided for herein, should either party
bring a Dispute in a forum other than the NAF, the arbitrator may award the
other party its reasonable costs and expenses, including attorneys fees,
incurred in staying or dismissing such other proceedings or in otherwise
enforcing compliance with this dispute resolution provision. The parties
acknowledge, agree and understand that they are hereby unequivocally waiving any
rights to litigate disputes through a court, including the right to litigate
claims on a class-wide or class action basis, and that they have expressly and
knowingly waived those rights and agree to resolve any Disputes through binding
arbitration in accordance with the provisions of this paragraph. [EMPLOYEE] and
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or [EMPLOYEE]’s
reasonable attorneys’ fees and costs (including forum costs associated with the
arbitration) incurred by it or [EMPLOYEE] in connection with resolution of the
dispute in addition to any other relief granted. Information may be obtained
from the NAF on line at www.arb-forum.org, by calling 800-474-2371, or writing
to P.O. Box 50191, Minneapolis, MN, 55405.

 

(b) Should [EMPLOYEE] or the Company institute any legal action or
administrative proceeding with respect to any claim waived by this Agreement or
pursue any

 

 



--------------------------------------------------------------------------------

dispute or matter covered by this paragraph by any method other than such
arbitration, the responding party shall be entitled to recover from the other
party all damages, costs, expenses and attorneys’ fees incurred as a result of
such action.

 

18. Severability and Governing Law.

 

(a) Should any of the provisions in this Agreement be declared or be determined
to be illegal or invalid, all remaining parts, terms or provisions shall be
valid, and the illegal or invalid part, term or provision shall be deemed not to
be a part of this Agreement.

 

(b) This Agreement is made and entered into in the State of California and shall
in all respects be interpreted, enforced and governed under the laws of
California.

 

19. Proper Construction.

 

(a) The language of all parts of this Agreement shall in all cases be construed
as a whole according to its fair meaning, and not strictly for or against any of
the parties.

 

(b) As used in this Agreement, the term “or” shall be deemed to include the term
“and/or” and the singular or plural number shall be deemed to include the other
whenever the context so indicates or requires.

 

(c) The paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

 

20. Entire Agreement.

 

This Agreement constitutes the entire agreement between and among the parties
pertaining to the subject matter hereof and the final, complete and exclusive
expression of the terms and conditions of their agreement. Any and all prior
agreements, representations, negotiations and understandings made by the
parties, oral and written, express or implied, are hereby superseded and merged
herein, except for those provisions in that certain Employment Agreement having
an original effective date of                     , between [EMPLOYEE] and the
Company, as it may have been thereafter amended (“Employment Agreement”) which
expressly extend or survive beyond the termination of that Employment Agreement
or [EMPLOYEE]’s employment with the Company and which are not expressly and
specifically superseded by this Agreement, including, but not limited to, the
provisions in that Employment Agreement regarding Exclusivity/Non-Competition,
Non-Solicitation/Employer Interests, Soliciting Employees, Confidential
Information, and Arbitration.

 

21. Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------

Executed at                                     ,
                                    , this      day of                     ,
2005.

 

 

--------------------------------------------------------------------------------

[EMPLOYEE]

 

Executed at                                     ,
                                    , this      day of                     ,
2005.

 

[COMPANY] By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

 